Citation Nr: 0632791	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
August 1961 and from August 1968 to May 1978.



This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  The VA received the veteran's initial claim to establish 
service connection for a chronic lung disorder in February 
2004.  

2.  There is no competent medical evidence associating the 
veteran's lung disorder, identified as chronic obstructive 
pulmonary disease (COPD) associated with chronic tobacco 
smoking, to his active military service on any other basis.


CONCLUSION OF LAW

A chronic lung disorder, identified as COPD, was not incurred 
in or aggravated by service, and it may not be presumed to 
have been incurred or aggravated in service as a residual of 
exposure to ionizing radiation or herbicides during military 
service.  38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, and is applicable to the issues on appeal.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2004 RO letter issued pursuant to the February 2004 
claim informed him of the provisions of the VCAA and he was 
advised to identify any evidence in support of his claim on 
all theories he advanced that had not been obtained.  It 
emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to 
claims based on herbicide/AO, asbestos and radiation 
exposure.  The correspondence advised him of the evidence he 
needed to submit.  The VCAA-directed letter informed him that 
VA would obtain pertinent federal records.  He was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was provided to the veteran prior 
to the initial AOJ adjudication of the claim and as a result 
the timing of the notice does comply with the express 
requirements of the law as interpreted in Pelegrini.  As 
explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in March 2004 was comprehensive in soliciting any 
evidence to support the claim and it had a direct reference 
to the "fourth element" on page 4.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Furthermore, as 
the Board is denying the claim any deficiency in the timing 
of a comprehensive VCAA notice regarding the effective date 
and initial rating elements for compensation claims is 
harmless.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and a VA medical opinion relevant to the 
appeal issue.  The RO also obtained private medical records.  
The Board has noted the representative's contention that the 
VA opinion in June 2004 was inadequate based on the belief 
that the examiner did not review the record but instead 
rendered the opinion based on the veteran's self-reported 
history.  The Board must point out that the examiner referred 
to information that was contained in the service medical 
records and not repeated in the examination request narrative 
that was electronically entered in the record.  The examiner 
referred to the veteran having served as a fire fighting 
instructor and his exposure to "wood, diesel fuel #2, and 
JP-4 fuel" which is the same language that appeared in the 
June 1974 service medical record that also listed the veteran 
as a fire fighting instructor.  Thus the examiner could not 
have made that exact reference without having seen the record 
which included service medical records and also had a 
detailed smoking history in various sources.  Thus the Board 
is satisfied that the examiner in June 2004 did not rely 
solely on the veteran's history in formulating the medical 
opinion.  The Board finds the development is adequate when 
read in its entirety, and it satisfied the obligations 
established in the VCAA.  The duty to assist having been 
satisfied, the Board will turn to a discussion of the issue 
on the merits.


Analysis

Service connection may be established on a "direct" basis 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304 (pertaining to requirements for "direct" 
service connection).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain diseases may be presumed to have been incurred in or 
aggravated by service based upon exposure to ionizing 
radiation or herbicides if manifest to the required degree 
during the applicable period.  38 U.S.C.A. §§ 1101, 1112, 
1116; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The VA received the veteran's initial claim in February 2004 
wherein he stated that he taught fire fighting in the Navy 
and "Inhaled lots of smoke".  He subsequently elaborated 
regarding the claimed "lung conditions" that he stayed in 
DaNang for several weeks in December 1969 and that he was on 
a ship at the last atmospheric test done on Johnston Island 
which reasonably raised claims of herbicide/Agent Orange (AO) 
exposure, and exposure to ionizing radiation.  He also 
mentioned being exposed to asbestos on board several Navy 
vessels.  He also submitted photographs illustrating the fire 
fighting training.  

The medical examination in March 1958 for enlistment showed 
normal lungs and chest X-ray.  Subsequent examinations in 
August 1961 and October 1961 are also pertinently 
unremarkable.  The service department examinations in 
November 1967, December1967 and in August 1968 showed normal 
lungs and chest X-ray and had no medical history of a lung 
problem.  The evaluation he received after positive PPD test 
in late 1967 was also unremarkable.  The service medical 
records in June 1974 noted he was exposed to "potentially 
health hazardous concentrations of products of combustion" 
of wood and fuels in his duties as a fire fighting instructor 
beginning in February 1974.  The examinations in August 1974, 
February 1975 and August 1975 identified his duty as a fire 
fighter and each showed normal lungs and chest X-ray.  A 
pulmonary function test in December 1975 noting he was a fire 
fighting instructor was interpreted as showing normal forced 
vital capacity, mild expiratory obstruction in the larger and 
smaller airways, and no evidence of inspiratory obstruction.  
The February 1976 and August 1976 physical examinations in 
the same duty capacity noted normal lungs and chest X-ray.  

The record of medical treatment after military service 
consists of private treatment beginning early in 2000 and 
subsequent VA treatment records.  The record of private 
treatment shows a hospital admission in July 2000 with the 
principal diagnosis transient ischemic attack and his medical 
history was a cerebrovascular accident about 18 years 
earlier.  It was noted he was a smoker and the initial 
impressions included tobacco abuse.  A consultant's report 
noted he denied chest pain or shortness of breath and that he 
had smoked two packs of cigarettes a day for 40 years and 
there was no lung disorder is the consultant's assessment.  
Late in 2003 and early in 2004 he had radiology evidence of 
pleural effusion and atelectasis and mediastinal adenopathy 
assessed as congestive heart failure, cholelithiasis and 
mediastinal adenopathy.

The VA clinical records begin in December 2003 and show 
numerous evaluations through to June 2004 for congestive 
heart failure and COPD with pleural effusion.  The record of 
his VA hospitalization during January 2004 noted a smoking 
history of 1 to 11/2 packs of cigarettes a day for 40 years.  
The report of his readmission in February 2004 had the period 
of smoking 29 years.  

A VA examiner in June 2004 noted the history as reported in 
service medical records of the veteran's exposure to "wood, 
diesel fuel #2, and JP-4 fuel" and that he was a chronic 
smoker having quit about seven years earlier after smoking 1 
to 11/2 packs of cigarettes a day for 35-40 years.  According 
to the report he was doing well until late in 2003 when 
congestive heart failure was an incidental finding during a 
VA evaluation for a gallbladder condition.  The examiner 
reviewed diagnostic radiology and pulmonary function testing.  
The examiner's diagnosis was COPD.  The examiner opined that 
the veterans COPD was less likely related to the duties as a 
fire fighter instructor and the above mentioned exposures and 
more likely secondary to chronic tobacco smoking.  

The subsequent VA clinical records through January 2005 
continue the previous diagnoses of congestive heart failure 
and COPD.  A pulmonologist reported in August 2004 that the 
pleural effusion was highly likely secondary to congestive 
heart failure and that no further evaluation was needed.  The 
report noted a remote history of tobacco use.  

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  The record will be evaluated, mindful of 
these principles and the veteran's main contention that he 
developed COPD as a result of his exposure to smoke and fumes 
as a fire fighter during military service.  However, he has 
also asserted his COPD is related to exposure to ionizing 
radiation, herbicides and asbestos and the Board will address 
these alterative theories.  See for example Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley v. West, 212 
F.3d 1255, 1270-71 (Fed. Cir. 2000) and Molloy v. Brown, 9 
Vet. App. 513 (1996).

Initially the Board notes that service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods.  Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
Initially, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2004), by showing that the disease or malady was 
incurred during or aggravated by service, on a direct basis 
or the general presumption provisions set forth above.  See 
Combee v. Brown, 34 F.3d 1039, 1040, 1043 (Fed. Cir. 1994); 
McGuire v. West, 11 Vet. App. 274, 277 (1998).  Here, the 
COPD was initially manifested well after the veteran's 
military service, and there is no competent evidence 
associating the disease to his military service under the 
generally applicable framework for service connection.  The 
VA examiner in June 2004 attributed he veteran's COPD to his 
history of smoking.  

The second method to obtain service connection based on 
radiation exposure permits certain types of cancer to be 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2006).  To prevail under the statutory 
presumption requires participation in a "radiation-risk 
activity" as defined in the law and implementing regulation, 
section 3.309(d) and having the diagnosis of a listed cancer.  
As relevant to this claim, the veteran has reported on site 
atmospheric test participation as defined in the implementing 
regulation.  38 C.F.R. § 3.309(d)(3)(ii)(A)(B).  However, at 
no point in the record does he have the diagnosis of a listed 
form of cancer.  Thus, the veteran cannot establish service 
connection under the statutory presumption.  

Finally, "radiogenic diseases" which do not include COPD 
may be service connected pursuant to 38 C.F.R. § 3.311, which 
provides for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  Under section 3.311, 
there is no presumption of service connection for any 
radiogenic disease.  Ramey v. Brown, 120 F.3d 1239, 1242-43 
(Fed. Cir. 1997).  Where a veteran is seeking service 
connection for a radiogenic disease listed under 38 C.F.R. § 
3.311(b)(2) he or she is not required to submit a 
"traditional" claim.  See Hilkert v. West, 12 Vet. App. 145, 
147-48 (1999); see also Wandel v. West, 11 Vet. App. 200 
(1998).  Instead, "pursuant to Congress' mandate, VA 
established special procedures to follow for those veterans 
seeking compensation for diseases related to exposure to 
radiation in service."  Hilkert, 12 Vet. App. at 148.  

Section 3.311 creates a series of chronological obligations 
upon both the claimant and the Secretary.  The basic steps or 
chronological obligations in the initial development stage 
are that the claimant must establish the existence of a 
radiogenic disease, which has not been satisfied in this case 
with regard to COPD.  Establishing the presence of a 
radiogenic disease that became manifest in the applicable 
time period under 38 C.F.R. § 3.311(b)(5) and alleging that 
it was caused by radiation exposure during military service 
alone are sufficient to trigger the Secretary's duty to 
obtain a dose assessment.  The veteran is required to site or 
submit competent evidence that COPD is a radiogenic disease 
which he has not done.  A radiogenic disease is defined as a 
disease that may be induced by exposure to ionizing 
radiation.  See 38 C.F.R. § 3.311(a), (b)(2); Hilkert, supra.  
Before referral for further development under 38 C.F.R. 
§ 3.311(c) is necessary, there must be a "radiogenic 
disease" before there is a duty to obtain a dose assessment.  
See for example Wandel v. West, 11 Vet. App. 200, 205 (1998); 
Rucker v.Brown, 10 Vet. App. 67, 71-72 (1997).  

Turning to the theory of exposure to herbicides/AO, although 
there is evidence that the veteran was present briefly in 
Vietnam during the Vietnam era, he does not have a 
respiratory cancer identified by any medical evaluation on 
file.  38 C.F.R. § 3.309(e).  The VA Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted and has provided notice of 
the available research regarding any likely association.  
See, e.g., Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27630-641 (May 20, 2003), 67 
Fed. Reg. 42600-608 (June 24, 2002), 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41422-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  

Furthermore, regarding respiratory disorders (other than 
certain respiratory cancers) the most recent update took into 
account the available evidence and analysis and assigns such 
disorders to a category labeled inadequate/insufficient 
evidence to determine whether an association exists. This is 
defined as meaning that the available studies are of 
insufficient quality, consistency, or statistical power to 
permit a conclusion regarding the presence or absence of an 
association with herbicide exposure.  According to the 
report, the major risk factor for both acute and chronic 
respiratory disorders is cigarette smoking. Cigarette smoking 
is a major confounding factor in interpreting the literature 
on risk factors for respiratory disease. In addition, it was 
noted there is no information contained in the research 
reviewed to change the conclusion that except for respiratory 
cancers, there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and respiratory disorders.  68 Fed. Reg. at 27638.  
See Arnesen v. Brown, 8 Vet. App. 432, 440 (1995) holding a 
claimant may be charged with notice of material published in 
the Federal Register.  The Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent 
evidence against the claimed association with exposure to 
herbicides/AO.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In view of the VA opinion in June 2004, the Board must point 
out that the reference to a smoking related etiology for COPD 
coupled with the current claim being filed after June 9, 
1998, serves as a bar to a claim for compensation on the 
basis of inservice smoking by operation of law.  See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 and Kane v. 
Principi, 17 Vet. App. 97 (2003).  

In support of the claim, the veteran had no physicians review 
information and his self reported history and assertions of 
causation are not competent evidence to establish medical 
nexus.  With regard to continuity of symptomatology, medical 
evidence is required to demonstrate a relationship between 
any present disability and the continuity of symptomatology 
unless such a relationship is one to which a lay person's 
observation is competent.  Lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons.  Lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through his recollections, and where, as here, there 
is no medical evidence indicating continuous symptomatology 
for COPD.  McManaway v. West, 13 Vet. App. 60, 66 (1999).  As 
he Board stated earlier in this decision, the VA examiner in 
2004 had the record to review.  See, e.g., Colayong v. West, 
12 Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 
260, 268-69 (1994).  Furthermore, the private treatment 
records did not reveal any evidence to support service 
connection for COPD on any basis including claimed exposure 
to asbestos.  It is pertinent to note that in response to the 
VA opinion, the appellant did not challenge the specific 
conclusions with competent medical evidence showing the 
current COPD was related to his military service on any 
basis, including the inhalations as a fire fighting 
instructor or exposure to ionizing radiation, asbestos or 
herbicides/AO.  Thus, the record contains no medical evidence 
of probative weight to outweigh or diminish the probative 
weight assigned to the recent VA opinion.  See Wray v. Brown, 
7 Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. App. 
178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 155 
(1996).  The Board has viewed the VA opinion in 2004 in its 
full context and  read fairly do not offer a diagnosis of 
COPD related to military service on any basis based upon a 
review of the record.  See, e.g., Lee v. Brown, 10 Vet. App. 
336, 339 (1997).

Given this evidence, the Board concludes the preponderance of 
the evidence is against relating the development of his COPD 
to any claimed exposures the veteran may have received during 
military service.  See, e.g., Davis v. West, 13 Vet. App. 
178, 183-84 (1999).  See also, Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995.  Although the appellant is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic lung 
disorder.  38 U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 
1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a chronic lung disorder 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


